DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/968,775, was filed on Aug. 10, 2020, and is a national stage entry of PCT/JP2018/004317, International Filing Date: Feb. 8, 2018. The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Non-Final Office Action is in response to Applicant’s communication of Nov. 9, 2020.
Claims 1-11 are pending, of which claims 1 and 11 are independent.
All pending claims have been examined on the merits.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on Aug. 10, 2020 has been considered. 

Claim Objections
Independent Claim 11 is objected to because of the following informalities: 
“an open processing for opening” should be “an open processing step for opening”.
“an editing processing for editing” should be “an editing processing step for editing”.
“an approval request processing for sending” should be “an approval request processing step for sending”.
“a transmitting processing for transmitting” should be “a transmitting processing step for transmitting”.
Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are provisionally rejected on the ground of provisional obviousness-type nonstatutory double patenting as being unpatentable over claims 1 and 16 of copending U.S. Application No. 16/968,778. 
(Effective filing date of present application: Feb. 8, 2018. Effective filing date of U.S. Application No. 16/968,778: Feb. 8, 2018)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not been patented.
Independent claims 1 and 11 of the present application are obvious variations of independent claims 1 and 16 of co-pending patent application 16/968,778, respectively. Although the independent claims at issue are not identical, the present claims are obvious variations of the co-pending application, due to shared claim language. 
“A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.” The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960). See also MPEP § 2131.02. 
The table below underlines and bolds phrases that are similar between a claim in the pending application and its respective claim (in another patent application).
U.S. Application No. 16/968,775 
(Present Application)
U.S. Application No. 16/968,778
1. A financial transaction control system for applying to a payment management system accompanying a credit use or a debit use, comprising: 

1. A personal data control system available in a computer system for operating a personal data application file which includes an open secret code for opening each personal data application file by the personal data application program and a close secret code for closing each personal data application file normally by the personal data application program, the personal data application program comprising; 




a financial transaction processing application file corresponding to each user account; 

a financial transaction processing application program that performs controlling each financial transaction processing program for each user account; 

wherein an open secret code and a close secret code are set in the financial transaction processing application file, 

wherein the financial transaction processing application program comprises;

an open processing program for opening the financial transaction processing application file on the condition that the financial transaction processing application program performs authentication between an open secret code included in a financial transaction information input by a user matching with the set open secret code in the financial transaction processing application file, 
an application file open program module that performs authentication between an input code and the open secret code, and opens the personal data application file under the condition that the input code is matched with the open secret code; 
an editing processing program for editing the financial transaction information to the financial transaction processing application file according to a financial transaction information from a financial transaction entity to the user account, 
an application file edit program module that accepting and performs the data editing operation for the opened personal data application file from other computer resource via the network; and 
an approval request processing program for sending approval request information whether or not approving the financial transaction information to a user terminal, and waiting for the reply of an approval information from the user terminal, 

a transmitting processing program for transmitting the edited financial data in the financial transaction processing application file to the payment management system and 

a close processing program for closing the financial transaction processing application file on the condition that the financial transaction processing application program performs authentication between an close secret code included in the approval information input by the user matching with the set close secret code.
an application file close program module that performs authentication between an input code and the close secret code, and settling the data edition by the application file edit program module and closes the personal data application file under the condition that the input code is matched with the close secret code.


Dependent claim 1 of the present application is rejected based on claim 16 of U.S. Application No. 16/968,778, which in turn are similar to claim 1 in the present application and claim 16 of U.S. Application No. 16/968,778.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed “system” consists exclusively of unembodied “software-per-se” (a “software program”), and therefore does not fall into any of the four statutory categories.  See MPEP § 2106.03(I).
Claims 1-11 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without “significantly more”.  More specifically, the claimed invention is directed to an abstract idea.
The “abstract idea elements” of independent claim 1 (which is representative of both independent claims 1 and 11) are represented in italic font.  The “additional elements” are represented in italic and underlined font:
1. A financial transaction control system for applying to a payment management system accompanying a credit use or a debit use, comprising: 
a financial transaction processing application file corresponding to each user account; 

a financial transaction processing application program that performs controlling each financial transaction processing program for each user account; 

wherein an open secret code and a close secret code are set in the financial transaction processing application file, 

wherein the financial transaction processing application program comprises; 

an open processing program for opening the financial transaction processing application file on the condition that the financial transaction processing application program performs authentication between an open secret code included in a financial transaction information input by a user matching with the set open secret code in the financial transaction processing application file, 

an editing processing program for editing the financial transaction information to the financial transaction processing application file according to a financial transaction information from a financial transaction entity to the user account, 

an approval request processing program for sending approval request information whether or not approving the financial transaction information to a user terminal, and waiting for the reply of an approval information from the user terminal, 

a transmitting processing program for transmitting the edited financial data in the financial transaction processing application file to the payment management system and 

a close processing program for closing the financial transaction processing application file on the condition that the financial transaction processing application program performs authentication between an close secret code included in the approval information input by the user matching with the set close secret code.

This judicial exception is not integrated into a practical application because the generically recited computer elements (user terminal, application file, payment management system, application program) do not add any meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer; and the claim amounts to adding an equivalent to the words "apply it" with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered separately and in combination, they do not add “significantly more” to the exception due to simply implementing the abstract idea on a computer; and the claim amounts to adding an equivalent to the words "apply it" with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.
All dependent claims are also rejected, by virtue of their dependency on a rejected independent claim, and that they merely further define the abstract idea. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-11 are rejected under 35 U.S.C. §§102(a)(1) and (a)(2) as being anticipated by US 2011/0240748 A1 to Doughty et al. (“Doughty”. Eff. Filed on Oct. 7, 2003.  Published Oct. 6, 2011).
In regards to claim 1,
1. A financial transaction control system for applying to a payment management system accompanying a credit use or a debit use, comprising: 
a financial transaction processing application file corresponding to each user account; 

The Examiner interprets that Doughty’s “template fingerprint analogs stored in memory” are stored in a file on the card.

(See Doughty, para. [0085]: “In step 1606, an authentication process is performed by comparing the captured fingerprint analog to one or more template fingerprint analogs stored in memory. In step 1608, a determination is made as to whether the user is authentication (e.g., whether the captured fingerprint analog matches a stored template fingerprint analog). If the authentication process fails to validate the user, the method 1600 may return to step 1604 as shown or may end, requiring the user to remove the device 1100 from the RF field and begin again with step 1602. If the user is validated by the authentication process, the method continues to step 1610, where the device 1100 conducts a communications handshake process with the reader/writer device via a contactless two-way communication link. In step 1612, the device 1100 continues the desired transaction with the reader/writer device. Once this occurs, the device 1100 may be removed from the RF field, which powers down the device 1100.”)

a financial transaction processing application program that performs controlling each financial transaction processing program for each user account; 
wherein an open secret code and a close secret code are set in the financial transaction processing application file, 

The Examiner has interpreted “open secret code” and “close secret code” in light of dependent claim 2, “wherein the open secret code is a biometric information of the user and the close secret code is a biometric information of the user.”

The Examiner interprets that Doughty’s “comparing the captured fingerprint analog to one or more template fingerprint analogs stored in memory” is a form of “controlling each financial transaction processing program for each user account”.

(See Doughty, para. [0085]: “In step 1606, an authentication process is performed by comparing the captured fingerprint analog to one or more template fingerprint analogs stored in memory. In step 1608, a determination is made as to whether the user is authentication (e.g., whether the captured fingerprint analog matches a stored template fingerprint analog).

wherein the financial transaction processing application program comprises; 

an open processing program for opening the financial transaction processing application file on the condition that the financial transaction processing application program performs authentication between an open secret code included in a financial transaction information input by a user matching with the set open secret code in the financial transaction processing application file, 

The Examiner has interpreted “open secret code” and “close secret code” are user biometric data, in light of Applicant’s dependent claim 2 that recites that “the open secret code is a biometric information of the user and the close secret code is a biometric information of the user.”
 
(See Doughty, para. [0085]: “In step 1606, an authentication process is performed by comparing the captured fingerprint analog to one or more template fingerprint analogs stored in memory. In step 1608, a determination is made as to whether the user is authentication (e.g., whether the captured fingerprint analog matches a stored template fingerprint analog). If the authentication process fails to validate the user, the method 1600 may return to step 1604 as shown or may end, requiring the user to remove the device 1100 from the RF field and begin again with step 1602. If the user is validated by the authentication process, the method continues to step 1610, where the device 1100 conducts a communications handshake process with the reader/writer device via a contactless two-way communication link. In step 1612, the device 1100 continues the desired transaction with the reader/writer device. Once this occurs, the device 1100 may be removed from the RF field, which powers down the device 1100.”)

an editing processing program for editing the financial transaction information to the financial transaction processing application file according to a financial transaction information from a financial transaction entity to the user account, 

The Examiner interprets that the “editing financial transaction information” can refer to storing new user biometric data and/or updating the user’s biometric data on the credit card, or to storing or changing information such as a credit card number on the credit card.

(See Doughty, para. [0079]: “A dynamic magnetic strip 1114 is provided to provide compatibility with existing reader devices. The dynamic magnetic strip 1114 may be used in either fixed or dynamic mode. In dynamic mode, magnetically stored information—such as a credit card number—may be changed under control of the ASIC 1106.”)

(See Doughty, para. [0082]: “Referring now to FIG. 15, an exemplary template storage method 1500 illustrates one embodiment for capturing and storing a template of a fingerprint analog for the device 1100 of FIG. 11. In step 1502, a user places the device 1100 in a RF field emanated by a reader/writer device. As described previously, the device 1100 captures power from the RF field. In step 1504, the user places his thumb or finger on the finger print sensor 1102 and, in step 1506, the device 1100 determines whether a template fingerprint analog is already stored. If it is determined that no template fingerprint analog is stored, the method 1500 continues to step 1508. In step 1508, the user's incident fingerprint is sensed by the fingerprint sensor 1102, a fingerprint analog is generated by the fingerprint sensor 1102, and the ASIC 1106 stores the fingerprint analog as a template fingerprint analog.”)

an approval request processing program for sending approval request information whether or not approving the financial transaction information to a user terminal, and waiting for the reply of an approval information from the user terminal, 

(See Doughty, para. [0095]: “Referring now to FIGS. 19 and 20, in another embodiment, methods 1900 and 2000 illustrate using the present disclosure in a financial transaction environment. The financial transaction environment includes making retail purchases in either a physical store or on-line (e.g., over the Internet). The present disclosure may be implemented in the financial transaction environment by using a device, such as the device 800 of FIG. 8, to identify buyers, verify the identity of the buyer rapidly in a localized venue, associate the buyer's identity with a credit or debit account, and/or assure the availability and legitimacy of funds in these accounts for payment transactions.”)

a transmitting processing program for transmitting the edited financial data in the financial transaction processing application file to the payment management system and 

a close processing program for closing the financial transaction processing application file on the condition that the financial transaction processing application program performs authentication between an close secret code included in the approval information input by the user matching with the set close secret code.

The Examiner has interpreted “open secret code” and “close secret code” in light of dependent claim 2, “wherein the open secret code is a biometric information of the user and the close secret code is a biometric information of the user.”
 
(See Doughty, para. [0085]: “In step 1606, an authentication process is performed by comparing the captured fingerprint analog to one or more template fingerprint analogs stored in memory. In step 1608, a determination is made as to whether the user is authentication (e.g., whether the captured fingerprint analog matches a stored template fingerprint analog). If the authentication process fails to validate the user, the method 1600 may return to step 1604 as shown or may end, requiring the user to remove the device 1100 from the RF field and begin again with step 1602. If the user is validated by the authentication process, the method continues to step 1610, where the device 1100 conducts a communications handshake process with the reader/writer device via a contactless two-way communication link. In step 1612, the device 1100 continues the desired transaction with the reader/writer device. Once this occurs, the device 1100 may be removed from the RF field, which powers down the device 1100.”)

In regards to claim 2,
2. A financial transaction control system according to claim 1, 
wherein the open secret code is a biometric information of the user and the close secret code is a biometric information of the user.

(See Doughty, para. [0083]: “Although not shown in the present example, multiple template fingerprint analogs may be stored in the device 1100. The template fingerprint analogs may represent multiple fingerprints of a single person or may represent the fingerprints of different people. This may be accomplished, for example, by implementing a method for allowing the device 1100's owner to securely control initialization of multiple template fingerprint analogs and to selectively engage which template fingerprint analog will be used to authenticate identity and authorize transactions. Alternately, if the device 1100 is to bee used in environments requiring higher security, the user of the device 1100 may need to appear in person and validate his or her identify using traditional methods (e.g., a driver's license, birth certificate, etc.). After validation, the user's template fingerprint analog may be place into the device 1000 as described above or through other means (e.g., a scanner that transfers the template fingerprint analog into the device 1000).”)

The Examiner interprets that the decision to store Doughty’s “template fingerprint analogs” on the card or in a centralized computer is a mere design choice.

In regards to claim 3,
3. A financial transaction control system according to claim 1, 
wherein the user ID information related to the financial transaction is included in the user medium, and the user utilizes the user medium to input the user ID information in the financial transaction. 

(See Doughty, para. [0084]: “Referring now to FIG. 16, in another embodiment, a method 1600 illustrates one method of operation for the device 1100. In step 1602, as has been described previously, the device 1100 is placed into a RF field emanated by a reader/writer device. When placed into the RF field, the device 1100 captures power, energizing its electronics. In step 1604, a user places one of his fingers onto the fingerprint sensor 1102. As described above, the fingerprint sensor 1102 captures an analog of the fingerprint and passes the analog to the SAIC 1106.”)

In regards to claim 4,
4. A financial transaction control system according to claim 1, 
wherein the user ID information related to the financial transaction is included in the user terminal, and the user utilizes the user terminal to input the user ID information in the financial transaction.

(See Doughty, para. [0084]: “Referring now to FIG. 16, in another embodiment, a method 1600 illustrates one method of operation for the device 1100. In step 1602, as has been described previously, the device 1100 is placed into a RF field emanated by a reader/writer device. When placed into the RF field, the device 1100 captures power, energizing its electronics. In step 1604, a user places one of his fingers onto the fingerprint sensor 1102. As described above, the fingerprint sensor 1102 captures an analog of the fingerprint and passes the analog to the SAIC 1106.”)

In regards to claim 5,
5. A financial transaction control system according to claim 1, 
wherein the financial transaction processing application includes an availability status information state control part for controlling switching of availability status information indicating a state of validity of the user account or a state in which the financial transaction acceptance is possible, 

the financial transaction processing application performs default invalid processing program via the availability status information state control part for maintaining the availability status information in an invalid state in a normal state, and 
on the basis of the reply of the approval information from the user terminal, the switching processing program of the availability status information to the temporary effective state, the transmitting processing program, the default invalid processing program of the availability status information, and the closing processing program are performed consecutively.

(See Doughty, para. [0054]: “Now referring to FIG. 7, a flow chart of an exemplary authentication method 700 for using a device, such as device 300 (FIG. 3), in accordance with the present invention is shown. The device contains information associated with one or more users, a magnetic field generator that is normally inactive and a biometric sensor. The device can be used to enable any type of transaction, such as an access transaction, a control transaction, a financial transaction, a commercial transaction or an identification transaction. The device is normally in standby or sleep mode as shown in block 702. If one or more activation parameters are satisfied, as determined in decision block 704, the device is switched to active mode in block 708. Otherwise, the device remains in standby mode as shown in block 706. The one or more activation parameters may include detecting data from the biometric sensor (e.g., 310 FIG. 3), detecting an external signal from an interface (e.g., 308, 322, 324, 326 FIG. 3) or receiving data from a user interface (e.g., 320 FIG. 3). If authentication data is not received after the device is switched to active mode, as determined in decision block 710, and the active period has timed out, as determined in decision block 712, the device is switched to standby mode in block 714 and again waits for activation parameters in block 704. If, however, the active mode has not timed out, as determined in decision block 712, the device continues to wait for authentication data to be received until the active period has timed out. If, however, authentication data is received from the biometric sensor, as determined in decision block 710, the authentication data is verified in block 716. The verification process determines whether the authentication data is valid for one of the users by comparing the authentication data with a stored biometric template of the one or more users that are authorized or registered to use the device. If the authentication data is not valid, as determined in decision block 718, and the active period has timed out, as determined in decision block 712, the device is switched to standby mode in block 714 and again waits for activation parameters in block 704. If, however, the active mode has not timed out, as determined in decision block 712, the device will again wait for authentication data to be received until the active period has timed out.”)

In regards to claim 6,
6. A financial transaction control system according to claim 5, wherein
when the setting of the availability status information, based on the credit information indicating the validity of the user account by the payment management system or indicating the validity status of the financial transaction acceptance for the user account, indicates an effective valid state, the payment management system accepts switching of the availability status information by giving priority to switching control of the use availability status information by the availability status information state control part, and 
the setting of the availability status information, indicating the validity status of the user account set on the basis of the credit information on the payment management system or indicating the validity status of the financial transaction acceptance for the user account, is set to indicate an invalid state, the payment management system does not accept switching control of the availability status information by the availability status information state control part, and maintains an invalid state of the availability status information.

(See Doughty, para. [0054]: “Now referring to FIG. 7, a flow chart of an exemplary authentication method 700 for using a device, such as device 300 (FIG. 3), in accordance with the present invention is shown. The device contains information associated with one or more users, a magnetic field generator that is normally inactive and a biometric sensor. The device can be used to enable any type of transaction, such as an access transaction, a control transaction, a financial transaction, a commercial transaction or an identification transaction. The device is normally in standby or sleep mode as shown in block 702. If one or more activation parameters are satisfied, as determined in decision block 704, the device is switched to active mode in block 708. Otherwise, the device remains in standby mode as shown in block 706. The one or more activation parameters may include detecting data from the biometric sensor (e.g., 310 FIG. 3), detecting an external signal from an interface (e.g., 308, 322, 324, 326 FIG. 3) or receiving data from a user interface (e.g., 320 FIG. 3). If authentication data is not received after the device is switched to active mode, as determined in decision block 710, and the active period has timed out, as determined in decision block 712, the device is switched to standby mode in block 714 and again waits for activation parameters in block 704. If, however, the active mode has not timed out, as determined in decision block 712, the device continues to wait for authentication data to be received until the active period has timed out. If, however, authentication data is received from the biometric sensor, as determined in decision block 710, the authentication data is verified in block 716. The verification process determines whether the authentication data is valid for one of the users by comparing the authentication data with a stored biometric template of the one or more users that are authorized or registered to use the device. If the authentication data is not valid, as determined in decision block 718, and the active period has timed out, as determined in decision block 712, the device is switched to standby mode in block 714 and again waits for activation parameters in block 704. If, however, the active mode has not timed out, as determined in decision block 712, the device will again wait for authentication data to be received until the active period has timed out.”)

In regards to claim 7,
7. A financial transaction control system according to claim 5, wherein 
when the setting of the availability status information, based on the credit information indicating the validity of the user account by the payment management system or indicating the validity status of the financial transaction acceptance for the user account, indicates an effective valid state, the payment management system accepts switching of the availability status information by giving priority to the switching control of the availability status information by the availability status information state control part, and
the setting of the availability status information, indicating the validity status of the user account set on the basis of the credit information on the payment management system or indicating the validity status of the financial transaction acceptance for the user account, is set to indicate an invalid state, the payment management system can select accepting switching control of the availability status information based on the credit information of the user account or giving priority to the switching control of the availability status information by the availability status information state control part.

(See Doughty, para. [0054]: “Now referring to FIG. 7, a flow chart of an exemplary authentication method 700 for using a device, such as device 300 (FIG. 3), in accordance with the present invention is shown. The device contains information associated with one or more users, a magnetic field generator that is normally inactive and a biometric sensor. The device can be used to enable any type of transaction, such as an access transaction, a control transaction, a financial transaction, a commercial transaction or an identification transaction. The device is normally in standby or sleep mode as shown in block 702. If one or more activation parameters are satisfied, as determined in decision block 704, the device is switched to active mode in block 708. Otherwise, the device remains in standby mode as shown in block 706. The one or more activation parameters may include detecting data from the biometric sensor (e.g., 310 FIG. 3), detecting an external signal from an interface (e.g., 308, 322, 324, 326 FIG. 3) or receiving data from a user interface (e.g., 320 FIG. 3). If authentication data is not received after the device is switched to active mode, as determined in decision block 710, and the active period has timed out, as determined in decision block 712, the device is switched to standby mode in block 714 and again waits for activation parameters in block 704. If, however, the active mode has not timed out, as determined in decision block 712, the device continues to wait for authentication data to be received until the active period has timed out. If, however, authentication data is received from the biometric sensor, as determined in decision block 710, the authentication data is verified in block 716. The verification process determines whether the authentication data is valid for one of the users by comparing the authentication data with a stored biometric template of the one or more users that are authorized or registered to use the device. If the authentication data is not valid, as determined in decision block 718, and the active period has timed out, as determined in decision block 712, the device is switched to standby mode in block 714 and again waits for activation parameters in block 704. If, however, the active mode has not timed out, as determined in decision block 712, the device will again wait for authentication data to be received until the active period has timed out.”)

In regards to claim 8,
8. A user application installed in a user terminal or available by an application service provider system, cooperating with the financial transaction control system according to claim 1, comprising, 
a financial transaction processing request information generation processing program for generating the financial transaction processing request information, and a financial transaction processing request information transmission processing program for transmitting the generated financial transaction processing request information to the financial transaction processing application;
an approval information generation processing program for generating the approval information, and 
an approval information reply processing program for returning the generated approval information to the financial transaction processing application.

(See Doughty, para. [0099]: “Referring specifically to FIG. 20, to authorize a payment transaction where invoice information is displayed by the POS device, the user of the device 800 holds the device 800 within a RF field generated by a RF reader connected to the POS device in step 2002. For example, the user may hold the device 810 at an approximate six inch distance from the RF reader. In step 2004, the user actuates the biometric sensor 802 (e.g., touches the fingerprint sensor with his/her finger or thumb) to effect a comparative match with his/her previously registered fingerprint securely stored in the memory of the card. A successful match effects an encrypted approval and transfer of cardholder account data to the seller's administrative account receivables processing system.”)

In regards to claim 9,
9. A user application according to claim 8, 
wherein the financial transaction is a transaction accompanying a credit use with a credit card or a debit use with a debit card.

(See Doughty, para. [0011]: “The present invention also provides a method for enabling a transaction using an apparatus containing information associated with one or more users, a magnetic field generator disposed within a substrate and a biometric sensor. The substrate is integrated into: (1) a card, such as an access card, a credit card, a debit card, an identification card, a mini-card, a security card, a stored value card and a vendor-specific card, or (2) a travel credential, such as a passport, an immigration card and a visa.”)

In regards to claim 10,
10. A user application according to claim 8, 
wherein the financial transaction is a transaction accompanying a credit use or a debit use with an IC device of a non-card type or a micro IC device embedded in a human body.

(See Doughty, para. [0004]: “One way to increase the security of information bearing cards is the use of smart cards, also referred to as chip cards. Although smart cards 200 may also include a magnetic stripe, they primarily rely on an integrated circuit, also commonly referred to as a controller or processor, embedded within the plastic or laminated substrate 204 below the terminals 202 to store the cardholder's information as shown in FIG. 2. The integrated circuit is communicably coupled to a set of metallic terminals 202 that are designed to interface with a special reader. Other common features of smart cards 200 that are well known to those skilled in the art, such as the cardholder's name, account number, expiration date, issuer, signature stripe, validation code, photograph, etc., are not shown. A smart card 200 is capable of incorporating multiple applications or accounts on a single card or other media. As a result, smart cards 200 are widely recognized as a viable way to improve the effectiveness and security of a given card or device. Such smart cards 200 require a different reader from the standard magnetic stripe readers that currently make up virtually the entire card reader infrastructure throughout the world. As a result, the acceptance and wide-spread use of “true” smart cards (without a magnetic stripe) has been slow.”)

In regards to claim 11, it is rejected on the same grounds as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2005/098737A2 to Beenau et al. “System for biometric security using a fob”.
See Summary of the Invention: 
“Described herein is a system and method for using RFID technology to initiate and complete financial transactions. The transponder-reader payment system described herein may include a RFID reader operable to provide a RF interrogation signal for powering a transponder system, receiving a transponder system RF signal, and providing transponder system account data relative to the transponder system RF signal. The transponder-reader payment system may include a RFID protocol/sequence controller in electrical communication with one or more interrogators for providing an interrogation signal to a transponder, a RFID authentication circuit for authenticating the signal received from the transponder, a serial or parallel interface for interfacing with a point of interaction device, and an USB or serial interface for use in personalizing the RFID reader and/or the transponder. The transponder-reader payment system may further include a fob including one or more transponders (e.g., modules) responsive to one or more interrogation signals and for providing an authentication signal for verifying that the transponder and/or the RFID reader are authorized to operate within the transponder-reader payment system, h this way, the fob may be responsive to multiple interrogation signals provided at different frequencies.”

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

June 4, 2022